Citation Nr: 1333750	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  10-42 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for De Quervain's syndrome in the left wrist. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

O. Lopez, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1974 to August 1994. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The August 2009 decision also denied an increased rating for gastroesophageal reflux disease (GERD).  However, after receiving a statement of the case on the issue of service connection for De Quervain's syndrome of the left wrist and an increased rating for GERD in August 2010, which granted a 10 percent rating for the GERD, the Veteran filed a substantive appeal (VA Form 9) that was narrowly tailored to the De Quervain's syndrome issue.  He checked box B in section 9 and listed his left wrist, which suggest a limited appeal.  See Evans v. Shinseki, 25 Vet. App. 7 (2011) (interpreting responses to section 9 in completing a VA Form 9).   His argument in section 10 was restricted to the left wrist disability as well.  As such, the issue of an increased rating for GERD is not deemed to be on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent a VA examination of his left wrist in August 2009.   A diagnosis De Quervain's syndrome was rendered.  Initially, the examiner opined that it is less likely than not that the Veteran's current wrist condition was related to service.  He reasoned that the Veteran's treatment in service was focused on the ganglion cyst and that the Veteran's current problem of De Quervain's syndrome is not a chronic degenerative process and involves different structures than a ganglion cyst.  However, the examiner later stated that it is possible that the De Quervain's syndrome is a feature of his wrist problem in service because both ganglion cysts and De Quervain's syndrome involve tendonopathy.  It appears that the examiner was hesitant to make a more definitive connection because, as he stated, the condition was not diagnosed nor treated in service. 

The opinion addressing the etiology of the Veteran's De Quervain's syndrome is inconsistent and does not contain sufficient detail to decide the claim on appeal. Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Indeed, the overall speculative nature of the opinion, without sufficient rationale, renders the opinion inadequate.  See Jones v. Shinseki, 23 Vet. App. 382, 290 (2010) (before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence).
 
The Veteran is hereby notified that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1. The RO shall contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the claims file, who treated him since service for any left wrist problems.

Regardless as to whether or not he responds, obtain the Veteran's clinical records from the Kansas City VA Medical Center from December 2009 to the present.

2.  The RO shall arrange for an appropriate VA examination by a different examiner to determine whether the Veteran's De Quervain's syndrome is related to military service.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report must reflect that this has been accomplished.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner shall then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's De Quervain's syndrome had its onset during active duty or is otherwise etiologically related to his military service.  Consider must be given to the Veteran's lay statements regarding chronic wrist pain in service.  He or she should also address the clinical significance, if any, of the Veteran having a ganglion cyst on his left wrist and its surgical removal/drainage. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim shall be readjudicated based on the entirety of the evidence.  If the determination remains unfavorable to the Veteran, issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (3).


